NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

NEW PORT INVESTORS, LLC,                 )
SUMMIT CARE II, INC., SUMMIT             )
CARE CONSULTING, INC., SUMMIT            )
CARE, INC., JOSEPH D. MITCHELL,          )
C. GUY FARMER, ALAN DAVIS, and           )
LARA MONTGOMERY f/k/a LARA               )
KELLEY,                                  )
                                         )
             Appellants,                 )
                                         )
v.                                       )    Case No. 2D18-4215
                                         )
PAUL H. STROMBERG, as personal           )
representative of the estate of Iola     )
Miller,                                  )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Pasco
County; Kimberly Sharpe-Byrd, Judge.

Donna J. Fudge and Caitlin E. Kramer
of Fudge Broadwater, P.A., St.
Petersburg, for Appellants.

Megan L. Gisclar and Joanna Greber
Dettloff of Wilkes & McHugh, P.A.,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


VILLANTI, ATKINSON, and SMITH, JJ., Concur.